Although I concur in the judgment and most of the majority opinion, I concur separately because local court rules do not confer what we ordinarily understand to be substantive rights. Nevertheless, local rules, although rules of procedure, sometimes do affect due process rights to such an extent that deviation from a rule can affect due process. In this sense, the right is substantive.
In addition, in a multi-judge trial court, the rules are adopted by the court as a whole and bind all the judges. Individual trial judges are not free "to do their own thing" but, instead, are bound by the rules adopted by the court, the same as are attorneys.
We are in accord with prior case law upon the subject. For example, in Ramsey v. Holland (1929), 35 Ohio App. 199,172 N.E. 411, a judgment was reversed because the trial court violated court rules. Other cases have approached deviation from court rules upon an abuse-of-discretion standard, e.g., Hanes v.Block (1945), 78 Ohio App. 394, 34 O.O. 137, 65 N.E.2d 86. Here, there was no apparent exercise of discretion, at least, until after the fact, by the dismissal entry.
The arbitration referral entry did not purport to modify or waive Loc. R. 65 but, instead, referred to such rule as authority for the arbitration. The unfortunate, apparently pre-printed language, as to continuance of "ANY TRIAL DATE," gives no indication of the trial date. Instead, under Item Twenty of the certified docket entries, under date of October 19, 1990, there is the notation "cancelled trial MCGR 6B 1/09/91 9:00," although there is no corresponding document in the file. *Page 841 
Although not raised as error, there is no indication of compliance by the trial court with Civ.R. 41(B)(1) in connection with the dismissal. In any event, even under an abuse-of-discretion standard, the substantive deviation from the provisions of Loc. R. 65 requires that the judgment be set aside.